 



Exhibit 10.10
FOURTH AMENDMENT TO CREDIT AGREEMENT
     THIS FOURTH AMENDMENT (this “Amendment”), dated as of November 20, 2007, to
that certain Credit Agreement dated as of May 11, 2005 (as heretofore amended,
supplemented or otherwise modified, the “Credit Agreement”), among BOIS D’ARC
ENERGY, INC., a Nevada corporation (“Borrower”), the banks and other financial
institutions from time to time parties thereto (the “Lenders”), THE BANK OF NOVA
SCOTIA, as administrative agent (in such capacity, the “Administrative Agent”),
CALYON NEW YORK BRANCH, as syndication agent (in such capacity, the “Syndication
Agent”), and REGIONS BANK (successor by merger to AmSouth Bank), as
documentation agent (in such capacity, the “Documentation Agent”).
WITNESSETH:
     WHEREAS, Borrower, the Lenders, the Syndication Agent, the Administrative
Agent and the Documentation Agent are parties to the Credit Agreement; and
     WHEREAS, Borrower has requested to increase the aggregate amount per
calendar year for Restricted Payments from $12,500,000 to $100,000,000 under
Section 7.6 of the Credit Agreement, and the Lenders and the Administrative
Agent are agreeable to such request upon the terms and subject to the conditions
set forth herein;
     NOW, THEREFORE, in consideration of the premises herein contained and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto agree as follows:
     1. Defined Terms. Unless otherwise defined herein, capitalized terms used
herein which are defined in the Credit Agreement are used herein as therein
defined.
     2. Amendments to Section 7.6(c) of the Credit Agreement. Section 7.6(c) of
the Credit Agreement is hereby amended by deleting the reference to
“$12,500,000” therein and inserting “$100,000,000” in place thereof.
     3. Conditions to Effectiveness. This Amendment shall become effective on
the first date on which each of the conditions set forth in this Section 3 is
satisfied (the “Effective Date”):
     (a) The Administrative Agent shall have received duly executed counterparts
of this Amendment from the Borrower and Lenders constituting not less than the
Majority Lenders; and
     (b) The Borrower shall have confirmed and acknowledged to the
Administrative Agent and the Lenders, and by its execution and delivery of this
Amendment the Borrower does hereby confirm and acknowledge to the Administrative
Agent and the Lenders, that (i) the execution, delivery and performance of this
Amendment has been duly authorized by all requisite corporate action on the part
of the Borrower; (ii) the Credit Agreement and each other Loan Document to which
it is a party constitute valid and legally binding agreements enforceable
against the Borrower in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or other similar laws relating to or affecting
the enforcement of creditors’ rights generally and by general principles of
equity, (iii) the representations and warranties by the Borrower contained in
the Credit Agreement and in the other Loan Documents are true and correct on and
as of the date hereof in all material respects as though made as of the date
hereof, and (iv) no Default or Event of Default exists under the Credit
Agreement or any of the other Loan Documents.
     4. Reference to and Effect on the Loan Documents; Limited Effect. On and
after the date hereof, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended hereby. The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Lender or the Administrative Agent under any of
the Loan Documents, nor constitute a waiver of any provisions of any of the Loan
Documents. Except as expressly amended herein, all of the provisions and
covenants of the Credit Agreement and the other Loan Documents are and shall
continue to remain in full force and effect in accordance with the terms thereof
and are hereby in all respects ratified and confirmed.
     5. Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts (which may include
counterparts delivered by facsimile transmission) and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. Any
executed counterpart delivered by facsimile transmission shall be effective as
an original for all purposes hereof. The execution and delivery of this
Amendment by any Lender shall be binding upon each of its successors and assigns
(including transferees or Participants of its Commitments and Loans in whole or
in part prior to effectiveness hereof) and binding in respect of all of its
Commitments and Loans, including any acquired subsequent to its execution and
delivery hereof and prior to the effectiveness hereof.

1



--------------------------------------------------------------------------------



 




     6. GOVERNING LAW.
     (a) THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF TEXAS APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE (WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF
RELATING TO CONFLICT OF LAW; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH
LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW).
     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS SITTING
IN HOUSTON, TEXAS OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH
STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.
     7. Waiver of Right to Trial by Jury. EACH PARTY TO THIS AMENDMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
     8. ENTIRE AGREEMENT. The Credit Agreement, as amended by this Amendment,
together with the other Loan Documents, comprises the complete and integrated
agreement of the parties on the subject matter hereof and thereof and supersedes
all prior agreements, written or oral, on such subject matter. THE CREDIT
AGREEMENT, AS AMENDED BY THIS AGREEMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

2



--------------------------------------------------------------------------------



 



Signature Page
Fourth Amendment to Bois D’Arc Credit Agreement
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered by their duly authorized officers as of the date first
written above.

            BOIS D’ARC ENERGY, INC., as Borrower
      By:   /s/ ROLAND O. BURNS         Name:   Roland O. Burns        Title:  
Senior Vice President        Date:   November 20, 2007        THE BANK OF NOVA
SCOTIA, as
Administrative Agent, Lead Arranger and Lender
      By:   /s/ DAVID MILLS         Name:   David Mills        Title:  
Execution Head, Director        CALYON NEW YORK BRANCH, as Syndication
Agent and Lender
      By:   /s/ DENNIS E. PETITO         Name:   Dennis E. Petito       
Title:   Managing Director            By:   /s/ MICHAEL D. WILLIS        
Name:   Michael D. Willis        Title:   Director        REGIONS BANK, as
Documentation Agent and Lender
      By:   /s/ WILLIAM A. PHILIPP         Name:   William A. Philipp       
Title:   Vice President        NATIXIS (formerly known as Natexis Banques
Populaires), as Lender
      By:   /s/ DONOVAN C. BROUSSARD         Name:   Donovan C. Broussard       
Title:   Managing Director        By:   /s/ LOUIS P. LAVILLE, III        
Name:   Louis P. Laville, III        Title:   Managing Director        UNION
BANK OF CALIFORNIA, N.A., as Lender
      By:   /s/ SEAN M. MURPHY         Name:   Sean M. Murphy        Title:  
Senior Vice President   

3



--------------------------------------------------------------------------------



 



              BMO CAPITAL MARKETS FINANCING, INC.,
(formerly known as (Harris Nesbitt Financing, Inc.), as Lender
      By:   /s/ GUMARO TIJERINA         Name:   Gumaro Tijerina        Title:  
Vice President        BANK OF AMERICA, N.A., as Lender
      By:   /s/ JEFFREY H. RATHKAMP         Name:   Jeffrey H. Rathkamp       
Title:   Managing Director        COMERICA BANK, as Lender
      By:   /s/ PETER L. SEFZIK         Name:   Peter L. Sefzik        Title:  
Vice President   

4



--------------------------------------------------------------------------------



 



         

ACKNOWLEDGMENT BY GUARANTORS
     Each of the undersigned Guarantors hereby (i) consents to the terms and
conditions of that certain Fourth Amendment dated as of November 20, 2007 (the
“Amendment”), to that certain Credit Agreement dated as of May 11, 2005, as
heretofore amended, (ii) acknowledges and agrees that its consent is not
required for the effectiveness of the Amendment, (iii) ratifies and acknowledges
its respective Obligations under each Loan Document to which it is a party,
(iv) grants to the Administrative Agent for its benefit and the ratable benefit
of each of the Lenders, a lien and a continuing security interest in the
Collateral (as such term is defined in the respective Security Agreements and
the Pledge Agreements) to secure the Secured Obligations (as defined therein),
and (v) represents and warrants that (a) no Default or Event of Default has
occurred and is continuing, (b) it is in full compliance with all covenants and
agreements pertaining to it in the Loan Documents, (c) it has reviewed a copy of
the Amendment and (d) its Pledged Note delivered pursuant to Section 4(a)(ii) of
the Amendment constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms.

            BOIS D’ARC OIL & GAS COMPANY LLC,
as Guarantor
      By:   /s/ ROLAND O. BURNS         Name:   Roland O. Burns        Title:  
Senior Vice President       Date:   November 20, 2007       BOIS D’ARC HOLDINGS,
LLC, as Guarantor
      By:   /s/ ROLAND O. BURNS         Name:   Roland O. Burns        Title:  
Senior Vice President        Date:   November 20, 2007           BOIS D’ARC
OFFSHORE LTD., as Guarantor
      By:   /s/ ROLAND O. BURNS         Name:   Roland O. Burns        Title:  
Senior Vice President        Date:   November 20, 2007           BOIS D’ARC
PROPERTIES, LP, as Guarantor
      By:   /s/ ROLAND O. BURNS         Name:   Roland O. Burns        Title:  
Senior Vice President        Date:   November 20, 2007       BOIS D’ARC ENERGY,
INC., as Guarantor
      By:   /s/ ROLAND O. BURNS         Name:   Roland O. Burns        Title:  
Senior Vice President        Date:   November 20, 2007                

5